Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 1 of 14 PageID: 1



Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Attorney of Record: Amy L.B. Ginsburg
Attorney for Plaintiff

Attorneys for Plaintiff, Krystal Forbes,
and all others similarly situated


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


KRYSTAL FORBES, an individual; on behalf
of herself and all others similarly situated,

               Plaintiff,
                                                       CLASS ACTION COMPLAINT
       vs.                                                      --and--
                                                        DEMAND FOR JURY TRIAL
SIX FLAGS GREAT ADVENTURE, LLC, a
wholly-owned subsidiary of SIX FLAGS
THEME PARKS, INC.,

               Defendant.



             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Krystal Forbes, on behalf of herself and all others similarly situated, and

demanding a trial by jury, brings this action against Defendant, Six Flags Great Adventure, LLC,

a wholly-owned subsidiary of Six Flags Theme Parks, Inc. (“Defendant”) for violations of the

New Jersey Consumer Fraud Act, N.J. Stat. Ann. 56:8, et. seq, unjust enrichment, conversion,

fraudulent misrepresentation, and breach of contract. In support of this Complaint, Plaintiff

avers as follows:

                                I. PRELIMINARY STATEMENT

       1.      Defendant owns and operates one of the most popular amusement and water parks
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 2 of 14 PageID: 2



in the Northeastern region (“Park”).

       2.        Every year, the Park offers season passes to purchase. As advertised on the Park’s

website, a season pass includes the following, among other perks:

            a.          45 rides, shows, and attractions;

            b.          Unlimited visits on public operating days;

            c.          Admission to “Fright Fest” and “Holiday in Park” events;

            d.          Admission to all Six Flags Theme Parks; and

            e.          Free tickets for friends on select days

See https://www.sixflags.com/greatadventure/store/tickets (as of 6/3/2020).

       3.        Defendant charges fees to the consumers for the season pass.

       4.        Beginning on or about March 2020, the Coronavirus Disease 2019 (“COVID-19”)

pandemic caused stay-at-home orders and extreme social distancing restrictions. As a result,

many theme parks have had to cease or modify operations.

       5.        Prior to COVID-19, as stated above, the season pass included unlimited visits on

public operating days, including tickets to two holiday theme events at the Park.

       6.        As a result of COVID-19, the Park is currently closed.

       7.        However, the Park is making plans to open with modified operations. The

modifications include a registration system to visit the Park on certain days, with a limited

number of guests allowed each day. Further, all guests are required to wear masks to enter.

       8.        As a result of these modifications, season pass holders will no longer enjoy

unlimited visits to the Park.

       9.        Despite the changes to its business operations, which include substantially

reduced Park access to season ticket holders, Defendant refuses to furnish refunds to those




                                            Page 2 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 3 of 14 PageID: 3



consumers who purchased season tickets before the COVID-19 Pandemic.

       10.       Defendant’s current business operations do not offer the season pass holder the

benefits they paid for with the realities of the COVID-19 Pandemic.

       11.       At a time when over 40 Million Americans are unemployed, Defendant’s actions

not only fail to deliver to consumers the full scope of their purchase, which would allow them to

temporarily escape to enjoy the features of the Park, but deprive them of recovering money that

they may need for other uses because of the COVID-19 Pandemic.

       12.       By conducting itself in the above manner, Defendant has used the COVID-19

Pandemic to give itself a windfall financial benefit in curtailing business operations but not

offering refunds to consumers who want one.

       13.       Season pass holders have been and continue to be deprived of material

consideration Defendant promised to deliver but now is unable and/or unwilling to provide.

       14.       Plaintiff brings this action on behalf of herself and a class of similarly situated

individuals who are now restricted in visiting the Park in such a way as to deprive them of the

benefit of their bargain, resulting from Defendant’s changes in business operations and refusal to

issue refunds.

       15.       Defendant’s uniform conduct is equally applicable to the class.

                              II.    JURISDICTION AND VENUE

        16.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A),

because this case is a class action where the aggregate claims of all members of the proposed

Class are in the excess of $5,000,000.00, exclusive of interest and costs.

        17.      This Court has personal jurisdiction over Defendant, which regularly conducts

business within the State of New Jersey, and thus has significant, continuous, and pervasive




                                            Page 3 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 4 of 14 PageID: 4



contacts with the State.

         18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to Plaintiff’s claims occurred within this federal judicial

district, and Plaintiff suffered the alleged harm in this district.

                                            III. PARTIES

        19.     Plaintiff, Krystal Forbes, is a citizen and resident of Westampton, Burlington

County, New Jersey.

        20.     Defendant is a limited liability company, and as such, has the citizenship of its

Members. See Zambelli Fireworks Mfg., Co. v. Wood, 592 F.3d 412, 419-420 (3rd. Cir. 2010).

        21.     Defendant is a wholly-owned subsidiary of Six Flags Theme Parks, Inc., a

Delaware Corporation, which has its principal place of business located in Grand Prairie, Texas

and as such, is a citizen of the States of Delaware and Texas.

                           IV.   FACTS CONCERNING THE PARTIES

        22.     On September 28, 2019, Plaintiff bought four (4) season pass tickets with a meal

plan for the 2020 park season.

        23.     The tickets were purchased online through the Defendant’s website.

        24.     Plaintiff was charged $393.80 for the referenced purchase.

        25.     After not receiving any updates directly from Defendant regarding use of her

season passes during the 2020 season, Plaintiff went on the Park’s website where she found new

restrictions for season ticket holders.

        26.     Plaintiff learned that going forward, reservations were necessary to visit the park

when it reopened and that visits would be limited by number of guests each day, where before

there were no such restrictions or a reservation policy.




                                              Page 4 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 5 of 14 PageID: 5



       27.     Plaintiff also learned that guests would be required to wear face masks.

       28.     Plaintiff’s daughter is asthmatic and therefore cannot wear a face mask for long

periods of time, especially in the heat.

       29.     Further, the policy of a face mask, while reasonable in many circumstances of the

COVID-19 Pandemic era, is not a practical safety measure in an amusement park where the

attractions and rides make it likely if not certain that the masks will come off or be lost entirely

and where food is served and requires masks to be removed to eat. Because of these realities,

Plaintiff alleges that the policies Defendant implemented are not reasonable and should have

caused a closure of the Park for the season and/or until the COVID-19 Pandemic has ended.

       30.     Plaintiff reached out to Defendant seeking a full cash refund for her tickets.

       31.     Plaintiff received an email reply from Defendant that they are “unable” to provide

a refund for the 2020 season pass tickets.

       32.     As a result of Defendant’s decisions and new policies, Plaintiff and other season

ticket holders have seen the benefits of their purchase materially diluted to such a degree as to

make them impractical to use and of little or no practical value whatsoever.

       33.     Left with no alternative other than to accept what Defendant has dictated under

the circumstances, Plaintiff and other similarly-situated individuals seek damages for recovery of

the full purchase price of each and every season ticket purchased from Defendant for the 2020

Season.

                                     V. CLASS ALLEGATIONS

       34.     Plaintiff brings this claim on behalf of a class, pursuant to Federal Rules of Civil

Procedure 23(a), (b)(2), b(3).

       35.     This claim is brought on behalf of a Class consisting of all customers in the State




                                             Page 5 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 6 of 14 PageID: 6



of New Jersey who prior to March 13, 2020, purchased 2020 season pass tickets to Six Flags

Great Adventure and have not been provided a refund.

        36.     Excluded from the Class are the Defendant, the officers and directors of the

Defendant at all relevant times, members of the Defendant’s immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendant has or had a

controlling interest.

        37.     Plaintiff reserves the right to amend or modify the Class definition with greater

specificity or further division into subclasses or limitations to particular issues, as discovery and

the orders of this Court warrant.

        38.     The identities of all class members are readily ascertainable from the Defendant’s

records.

        39.     Plaintiff’s claims are typical of the class members, as all are based on the same

facts and legal theories.

        40.     Plaintiff will fairly and adequately protect the interests of the Class defined in this

complaint. Plaintiff has retained counsel with experience in handling consumer lawsuits,

complex legal issues, and class actions, and neither the Plaintiff nor her attorneys have any

interests which might cause them not to vigorously pursue this action.

        41.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

              a. Numerosity: Under Rule 23(a)(1), Class Members are so numerous and

                geographically dispersed that their individual joinder of all Class Members is

                impracticable. The total number of members of the proposed Class is greater than




                                            Page 6 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 7 of 14 PageID: 7



           100 and exceeds the number required for jurisdiction under 28 U.S.C. §

           1332(d)(2) and (d)(5)(B). Given the popularity of the Park and the volume of

           season ticket holders, that number greatly exceeds the number to make joinder

           possible. Class Members may be notified of the pendency of this action by

           recognized, Court-approved notice dissemination methods, which may include

           U.S. Mail, electronic mail, Internet postings, and/or published notice.

        b. Common Questions Predominate: Common questions of law and fact exist to all

           Class Members and predominate over questions affecting only individual Class

           members. Common legal and factual questions include but are not limited to,

           whether Defendant has refused to offer refunds and whether it has breached its

           contract with its customers or otherwise acted unlawfully.

        c. Typicality: The claims of the named Plaintiff are typical of the claims of the Class

           in that the named Plaintiff was charged fees and suffered losses. Plaintiff and all

           Class Members have claims arising out of the Defendant’s common uniform

           course of conduct complained of herein.

        d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

           members insofar as Plaintiff has no interests that are averse to the absent class

           members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

           also retained counsel experienced in handling consumer lawsuits, complex legal

           issues, and class actions. Neither the Plaintiff nor his counsel have any interests

           which might cause them not to vigorously pursue this class action lawsuit.

        e. Superiority: The class mechanism is superior to other available means for the fair

           and efficient adjudication of the claims of the Class Members. Each individual




                                       Page 7 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 8 of 14 PageID: 8



               Class member may lack the resources to undergo the burden and expense of

               individual prosecution of the complex and extensive litigation necessary to

               establish Defendant’s liability. Individualized litigation increases the delay and

               expense to all parties and multiplies the burden on the judicial system presented

               by the complex legal and factual issues of this case. Individualized litigation also

               presents a potential for inconsistent and contradictory judgements. In contrast, the

               class action device presents far fewer management difficulties and provides the

               benefits of single adjudication, economy of scale, and comprehensive supervision

               by a single court on the issue of Defendant’s liability. Class treatment of the

               liability issues will ensure that all claims and claimants are before this Court for

               consistent adjudication of the liability issues.

       42.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to members of the

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

       43.     Based on discovery and further investigation, Plaintiff may, in addition to moving

for class certification, use modified definitions of the class, class claims, and the class period,

and/or seek class certification only as to particular issues as permitted under Fed. R. Civ. P.

23(c)(4). Such modified definitions may be more expansive to include consumers excluded from

the foregoing definitions.

                         VI.  FIRST CAUSE OF ACTION
                VIOLATIONS OF THE NEW JERSEY CONSUMER FRAUD ACT,
                             N.J. STAT. ANN. § 56:8, et seq.

       44.     Plaintiff restates, re-alleges, and incorporates herein by reference the preceding




                                            Page 8 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 9 of 14 PageID: 9



paragraphs as though the same were fully set forth herein.

       45.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

       46.     Defendant made intentional misrepresentations to Plaintiff and the Class

Members regarding the benefits they would receive from the purchase of season ticket passes to

the Park and their ability to receive a fund.

       47.     Said misrepresentation by Defendant was an unconscionable consumer practice.

       48.     Plaintiff and the Class Members reasonably relied on Defendant’s intentional

misrepresentations.

       49.     Defendant’s representations proximately caused damage to Plaintiff and the Class

Members.

       50.     By misrepresenting that Plaintiff and the Class Members were only entitled to

refunds or limited use of their tickets when it could not provide the benefits promised, Defendant

financially damaged Plaintiff and members of the Class.

       51.     The actions of Defendant entitle Plaintiff and other Class Members to a full

refund of all consideration paid, plus interest and attorney fees and costs.

       52.     Further, as a result of the foregoing, Plaintiff and Class Members suffered and

will continue to suffer ascertainable losses and other damages as described in detail in

paragraphs 18 through 28 of this Class Action Complaint, and are entitled to treble damages as

provided by N.J.S.A. § 56:18-19.

                             VII.    SECOND CAUSE OF ACTION
                                       BREACH OF CONTRACT

       53.     Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as though the same were fully set forth herein.



                                            Page 9 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 10 of 14 PageID: 10



       54.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

       55.     Defendant and Class Members, including Plaintiff, entered into valid contracts for

Defendant with respect to purchases made of Defendant’s website.

       56.     Defendant’s services carried with it the obligation to provide unlimited passes to

the park, tickets to holiday themed events at the Park, and did not require guests to wear face

masks to enter the park.

       57.     Plaintiff and the Class Members purchased season passes for use at Defendant’s

Parks in reliance that they would be able to reap the benefits as advertised, without restriction.

       58.     Defendant breached its obligations owed to Plaintiff and Class Members by

failing after-the-fact to provide a full refund due to the restrictions above as a result of the

COVID-19 Pandemic.

       59.     As a result of Defendant’s failure to perform the contract, Plaintiff and other Class

Members have been damaged and did not receive the paid for benefits, refund, and/or

performance to which they each and all were entitled.

       60.     As a result, Plaintiff and the Class Members are entitled to fair compensation in

the form of full refunds for all tickets, fees, taxes, and interest that Defendant charged and/or

collected.

                              VIII. THIRD CAUSE OF ACTION
                                   UNJUST ENRICHMENT

       61.     Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as though the same were fully set forth herein.

       62.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.



                                           Page 10 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 11 of 14 PageID: 11



         63.   Defendant has benefitted from its unlawful acts by retaining the payments used to

purchase tickets which cannot be used in their entirety. Retentions of those monies under these

circumstances is unjust and inequitable.

         64.   Because Defendant’s retention of the non-gratuitous benefits conferred by

Plaintiff and other members of this Class is unjust and inequitable, Defendant must pay

restitution to Plaintiff and members of the Class for their unjust enrichment, as ordered by the

Court.

                             IX.     FOURTH CAUSE OF ACTION
                                        CONVERSION

         65.   Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as though the same were fully set forth herein.

         66.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

         67.   Defendant had wrongfully exercised control over and/or intentionally interfered

with the rights of Plaintiff and members of the class as customers cannot fully use the season

pass tickets they purchased while Defendant has unlawfully retained the monies Plaintiff and the

Class Members paid for the season pass tickets.

         68.   Defendant deprived Plaintiff and the other members of the Class of the value they

paid for the season pass tickets as well as their right to a refund.

         69.   Plaintiff and members of the Class have requested and/or demanded that

Defendant issue refunds.

         70.   This interference with the rights and services for which Plaintiff and the members

of the Class paid damaged Plaintiff and the members of the Class, in that they purchased tickets,

and, as such, Defendant has deprived Plaintiff and members of the Class of the right to their



                                            Page 11 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 12 of 14 PageID: 12



property, in this case, the amounts paid for tickets.

        71.    Plaintiff and members of the Class are entitled to a refund of the full amount paid

for tickets.

                              X.  FIFTH CAUSE OF ACTION
                               NEGLIGENT MISREPRESENTATION

        72.    Plaintiff restates, re-alleges, and incorporates herein by reference the preceding

paragraphs as though the same were fully set forth herein.

        73.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

        74.    Defendant represented to Plaintiff and Class Members that if they purchased

season ticket passes, they would be entitled to the benefits as previously outlined.

        75.    Defendant’s representation was not true.

        76.    Even if Defendant believed that the representation was true, it had no reasonable

grounds for believing it was true when they made it given the potential for widespread closures

and modifications for any number of foreseeable circumstances.

        77.    Defendant intended that Plaintiff and the Class Members would rely on their

representations so they would purchase season pass tickets.

        78.    Plaintiff and the Class Members reasonably relied on Defendant’s representations

in using and making purchases.

        79.    As a result, Defendant financially harmed Plaintiff and Class Members, causing

damages.




                                           Page 12 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 13 of 14 PageID: 13



                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Class Members request that the Court enter and order or

judgment against Defendant including:

       1) A certification of the action as a class action under Rules 23(b)(2) and 23(b)(3) of the

           Federal Rules of Civil Procedure, appointment of Plaintiff as Class Representative,

           and appointment of his counsel as Class Counsel;

       2) Damages and refunds in the amount of all consideration paid, in cash, for tickets

           purchased through Defendant;

       3) Actual damages, statutory damages, punitive or treble damages, and such other relief

           as provided by the statutes cited;

       4) Pre-judgement and post-judgement interest on such monetary relief;

       5) Injunctive relief, including an order enjoining Defendant from retaining refunds for

           all season pass tickets;

       6) The cost of bringing this suit, including reasonable attorney’s fees; and

       7) All other relief to which Plaintiff and members of the Class may be entitled by law or

           in equity.



                                        JURY DEMAND

       Plaintiff hereby demands that this case be tried before a Jury.



                        CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I hereby certify pursuant to Local Civil Rule 11.2 that this matter in controversy is not the

subject of any other action pending in any court, arbitration or administrative proceeding.




                                          Page 13 of 14
Case 1:20-cv-06873-RMB-AMD Document 1 Filed 06/04/20 Page 14 of 14 PageID: 14




                                 By: /s/ Amy L. B. Ginsburg__________________
Dated: 6/4/2020                  Amy L. B. Ginsburg, Esq.
                                 Kimmel & Silverman, P.C.
                                 30 East Butler Pike
                                 Ambler, PA 19002
                                 Telephone: 215-540-8888
                                 Email: teamkimmel@creditlaw.com

                                 Attorneys for Plaintiff, Krystal Forbes, and all others
                                 similarly situated


`




                                 Page 14 of 14
